Case 1:20-mj-00011-PAS Document 3-2 Filed 01/28/20 Page 1 of 8 PagelD #: 5
| 20-473-/|

AFFIDAVIT IN SUPPORT OF
APPLICATION FOR CRIMINAL COMPLAINT AND ARREST WARRANT

I, Matthew J. Riportella, being first duly sworn, hereby depose and state as follows:
1. I make this affidavit in support of applications for a criminal complaint and
arrest warrants for OLABODE SHABA (“SHABA”) for wire fraud in violation of
18 U.S.C. § 1343 and money laundering in violation of 18 U.S.C. § 1956(a)(1)(B)(i).

Agent Background and Experience

2. lama Special Agent with the FBI, and have been since 2012. I have participated
in investigations relating to fraud, illegal gambling, bookmaking, extortion,
kidnapping, and narcotics crimes. Many of the investigations in which I have
participated were national in scope, and required me to work closely, and to
share information and intelligence, with members of other law enforcement
agencies.

3. Asan FBI Special Agent, I have used various investigatory tools and techniques,
including confidential informants, cooperating witnesses, undercover agents,
physical surveillance, search warrants, telephone toll analysis, court-authorized
electronic surveillance, grand jury investigations, and witness interviews. I have
also participated in the execution of search warrants resulting in the seizure of
ledgers and related paper work, both physical and electronic; United States
currency; records of monetary transactions; and computers, cell phones, and

other electronic devices used in the conduct of illegal activity.
Case 1:20-mj-00011-PAS Document 3-2 Filed 01/28/20 Page 2 of 8 PagelD #: 6

4. Iam the case agent for this investigation. I have worked closely with other FBI
special agents and law enforcement personnel, including members of the United
States Postal Inspection Service (USPIS), the United States Secret Service (USSS),
the Providence, Rhode Island Police Department, and numerous local police
departments. Accordingly, I am familiar with the facts concerning this
investigation. The facts in this affidavit come from my personal observations,
my training and experience, phone and bank records, and information obtained
from other agents and witnesses. This case is under investigation and not all
information about the scheme is currently known to law enforcement. This
affidavit is intended to show merely that there is sufficient probable cause for the
requested warrants and does not set forth all of my knowledge about this matter.

Statement of Probable Cause

5. The United States is investigating a multi-faceted fraud scheme involving a
number of individuals, known and unknown, who are living in in Rhode Island
and other locations (collectively “the SUBJECTS”). Based on the facts set forth in
this affidavit, there is probable cause to believe that violations of 18 U.S.C. § 1343
(wire fraud), and 1956(a)(1)(B)(i) (money laundering) have been committed by
SHABA and others.

6. The fraud scheme under investigation takes several forms, including “romance”
fraud; “grant” fraud and “online sales” fraud. The common denominator is the

obtaining of funds through false pretenses and links to the SUBJECTS. In some
Case 1:20-mj-00011-PAS Document 3-2 Filed 01/28/20 Page 3 of 8 PagelD #: 7

instances the victims are directed to send the fraud proceeds directly to the
SUBJECTS and/or entities controlled by the SUBJECTS; in other instances, the
victims are directed to send the fraud proceeds to other victims, who are further
directed to forward the fraud proceeds to the SUBJECTS; in some instances, the
victims are directed to send the fraud proceeds to recipients who have yet to be
identified as additional victims or as co-conspirators.

7. To date, dozens of victims have been identified by law enforcement in locations
throughout the United States. Many of the fraud victims sent money to bank
accounts and addresses controlled by SHABA. Some victims were directed to
send fraud proceeds to multiple locations, which include bank accounts and
addresses controlled by SHABA and other SUBJECTS elsewhere.

The Subjects and His Related Entities

8. According to RI Secretary of State records, Road Boss Logistics LLC (“Road
Boss”) is a Rhode Island Corporation formed by SHABA in January 2019.
SHABA opened PO BOX 41184 at the Corliss Street Post Office in the name of
Road Boss Logistics. SHABA has a bank account for Road Boss Logistics at TD
Bank which lists the address as 60 Urban Avenue, Apt 3, North Providence, RI.
Shaba’s TD Bank account ends in the numbers ***5813 and is referred to herein as
“TD account ***5813.”

Romance Fraud

 
Case 1:20-mj-00011-PAS Document 3-2 Filed 01/28/20 Page 4 of 8 PagelD #: 8

9,

10.

One form of the fraud scheme is a romance fraud. In the “romance” fraud
scheme, victims encounter a SUBJECT through an online interaction; sometimes
through dating websites and applications such as match1.com, other times
through interactive smart phone applications such as “Words with Friends.” The
SUBJECT provides false identity information and pretends to be romantically
interested in the victim. The subjects pretend to be both male and female,
heterosexual and homosexual, depending on the particular victim. SUBJECT
frequently promises to meet the victim in person, with plans for a long term
relationship, only to cancel on the eve of the meeting due to a fabricated
emergency. As the SUBJECT builds trust with the victim over time, the SUBJECT
begins asking for money from the victim, and sometimes gains access to the
victim’s financial accounts, credit cards, and PayPal accounts.

A forty-five year of female, from Maryland, hereinafter referred to as “CF” is a
victim of a romance fraud scam. In March 2019, CF joined an online dating
website. CF met a person who self-identified as “Steve Erickson Johansson,”
(hereinafter “JOHANSSON”). JOHANSSON claimed to live in New York and to
be starting a cocoa company based in Peru. CF and JOHANSSON exchanged
thousands of text messages over a period of months. At some point,
JOHANSSON contacted CF and said things had gone wrong on his Peru project
and asked her for help. JOHANSSON said he needed $19,000 in order to pay

workers in Peru which would allow his deal to go through. At first CF declined

 
Case 1:20-mj-00011-PAS Document 3-2 Filed 01/28/20 Page 5 of 8 PagelD #: 9

and said that was too much money to send him, but JOHANSSON was very
persistent in his request and said CF would be paid back as soon as the deal went
through and he was paid. JOHANSSON even provided CF with his bank
account information and log-in as a show of good faith. CF used the link sent to
her by JOHANSSON in a text message, and logged into an account at the Bank of
Lithuania. After this she felt more comfortable and trusted JOHANSSON so she
wired him the money. CF’s first wire transfer to JOHANSSON was for $97,000
and she wired the funds to the account JOHANSSON gave her, which he said
was a business account. The additional funds above the $19,000 initially
requested were supposedly for taxes that JOHANSSON said were supposed to
be paid by an unknown third party that was "screwing" him. JOHANSSON
reiterated he could not repay CF until the shipment went out and he got paid.
JOHANSSON continually told CF that with the more money she sent him, it
increased the odds of his transaction completing and her getting paid back, so
she kept sending JOHANSSON money. CF sent between $500,000 and $750,000
to various entities at JOHANSSON ’s direction. CF stated that one of the entities
she was directed to send money to was ROAD BOSS LOGISTICS LLC, which is
SHABA’s entity. According to CF, she obtained the money by liquidating her

assets and taking out loans.

 
Case 1:20-mj-00011-PAS Document 3-2 Filed 01/28/20 Page 6 of 8 PagelD #: 10

11. According to bank records obtained from Wells Fargo and TD Bank, between
April and May 2019, CF sent $115,000 in wire transfers to SHABA’s bank
account, TD account ***5813.

12. On April 25, 2019, CF wired $55,000 to SHABA’s TD account ***5813.

13. According to bank records, after the wire transfer, within a few days the funds
were immediately depleted from the SHABA’s TD account ***5813 account via
withdrawals, miscellaneous debits, and checks written to SHABA’s personal
account. For example:

a. On April 26, 2019, SHABA wrote check #127 to himself for $5,000 and
deposited it into his personal account;

b. On April 26, 2019, SHABA wrote check #128 to himself for $5,000 and
deposited it into his personal account;

c. On April 29, 2019 SHABA wrote check #130 to himself for $5,000 and
deposited it into his personal account;

d. On April 29, 2019, SHABA wrote check #131 to himself for $5,000 and
deposited it into his personal account;

e. On April 29, 2019, SHABA wrote check #132 to himself for $24,000 and
deposited it into his personal account.

14. On May 2, 2019, CF wired an additional $60,000 to SHABA’s Road Boss TD

account ***5813 at JOHANNSON’s direction.
Case 1:20-mj-00011-PAS Document 3-2 Filed 01/28/20 Page 7 of 8 PagelD #: 11

15. According to bank records, after the wire transfer, within a few days the funds

were immediately depleted from the SHABA’s TD account ***5813 account via

withdrawals, miscellaneous debits, and checks written to SHABA’s personal

account at Chase Bank. For example:

a.

b.

Cc.

On May 3, 2019, SHABA wrote check #138 to himself for $20,000 and
deposited it into his personal account,

On May 3, 2019, SHABA wrote check #140 to himself for $3,000 and
deposited it into his personal account;

On May 6, 2019, SHABA wrote check #141 to himself for $36,000 and

deposited it into his personal account;

16. After the funds were in SHABA’s personal account, SHABA wired the money

overseas to bank accounts in Nigeria. For example:

a.

b.

e.

f.

On April 29, 2019, SHABA wired $13,000 to a bank account in Nigeria

On April 30, 2019, SHABA wired $18,970 to a bank account in Nigeria

On May 6, 2019, SHABA wired $20,000 to a bank account in Nigeria
On May 14, 2019, SHABA wired $14,000 to a bank account in Nigeria
On May 14, 2019, SHABA wired $4,000 to a bank account in Nigeria -

On May 15, 2019, SHABA wired $17,000 to a bank account in Nigeria

17. Based on my training and experience and the facts known to me in this

investigation, I do not believe “JOHANSSON” is a real person, but rather a

fictitious persona used by SHABA or other participants in the fraud to defraud of

7
Case 1:20-mj-00011-PAS Document 3-2 Filed 01/28/20 Page 8 of 8 PagelD #: 12

the scheme. I further believe CF’s wire transfers into SHABA’s account represent
proceeds of wire fraud, and that SHABA’s rapid depletion of the funds are
indicative of money laundering transactions designed to conceal the nature,

source, and location of the fraud proceeds.

Respectfully
submitted,

Gy

a [Riasijen Riportella
\ Y Special A
\ pecial Agent

/ | Federal Bureau of

/ Investigation

he ™ to oo me on January x S , 2020

“e

 

/

HON. vaticels A. SULLIVAN
UNITED STATES MAGISTRATE JUDGE

 

 
